Name: Commission Regulation (EC) No 480/2004 of 15 March 2004 amending Regulation (EC) No 2182/2002 as regards a derogation for 2004 from both the deadline for the notification of the projected financing plans for measures financed by the Community Tobacco Fund and the deadline for the definitive allocation of resources from the Fund among Member States
 Type: Regulation
 Subject Matter: EU finance;  financing and investment;  plant product;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32004R0480Commission Regulation (EC) No 480/2004 of 15 March 2004 amending Regulation (EC) No 2182/2002 as regards a derogation for 2004 from both the deadline for the notification of the projected financing plans for measures financed by the Community Tobacco Fund and the deadline for the definitive allocation of resources from the Fund among Member States Official Journal L 078 , 16/03/2004 P. 0008 - 0008Commission Regulation (EC) No 480/2004of 15 March 2004amending Regulation (EC) No 2182/2002 as regards a derogation for 2004 from both the deadline for the notification of the projected financing plans for measures financed by the Community Tobacco Fund and the deadline for the definitive allocation of resources from the Fund among Member StatesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2075/92 of 30 June 1992 on the common organisation of the market in raw tobacco(1), and in particular Article 14a thereof,Whereas:(1) Commission Regulation (EC) No 2182/2002 of 6 December 2002 laying down detailed rules for the application of Council Regulation (EEC) No 2075/92 with regard to the Community Tobacco Fund(2) specifies, in Article 17(3) and (4), the deadline for notifying to the Commission the projected financing plans for measures for which assistance has been requested and the deadline for the definitive allocation, among Member States, of resources from the Fund.(2) To allow Member States sufficient time to draw up their projected financing plans for 2004 for measures to promote a switch of production, the deadline for 2004 for notification of the plans to the Commission and, consequently, that for the definitive allocation of resources among Member States, should be postponed on the same terms as in 2003.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Tobacco,HAS ADOPTED THIS REGULATION:Article 1The following paragraph is added to Article 26 of Regulation (EC) No 2182/2002:"By way of derogation from Article 17(3), the 31 March 2004 deadline for the notification of projected plans for the financing of measures for which assistance has been requested under the buy-back programme for the 2003 harvest shall be postponed to 31 May 2004 and, consequently, by way of derogation from Article 17(4), the 31 May 2004 deadline shall be postponed to 30 June 2004."Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 March 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 215, 30.7.1992, p. 70. Regulation as last amended by Regulation (EC) No 2319/2003 (OJ L 345, 31.12.2003, p. 17).(2) OJ L 331, 7.12.2002, p. 16.